                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

 SHAMUS WRIGHT, SR., et al.,                    )
                                                )
        Plaintiffs,                             )
                                                )
 vs.                                            )
                                                ) NO.: 2:18-CV-01126-WJ-KRS
 OFFICER KEVIN MARTINEZ, et al.,                )
                                                )
        Defendants.                             )
                                             ORDER

       THIS MATTER came before the Court on Defendants’ Motion to Stay Proceedings (ECF

64). The Court has reviewed the Motion and arguments made, Plaintiffs have withdrawn their

opposition (ECF 67), and considered that all the parties now agree to the stay of these proceedings.

Accordingly, this Court finds that Defendants’ Motion to Stay Proceedings (ECF 64) is well taken

and should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that:

       1. This case shall be stayed, pending the outcome of the criminal proceedings currently

           pending against Kentoine Penman, Fifth Judicial District Court, Lea County, NM, Case

           No. D-506-CR-2018-643 and Shamus Wright, Fifth Judicial District Court, Lea

           County, NM, Case No. D-506-LR-2018-00067 ; and

       2. Counsel for Plaintiffs shall notify the Court within thirty (30) days of the resolution of

           all criminal proceedings related to the above captioned cases, to reinstate this case to

           the docket.



                                              _______________________________________
                                              THE HONORABLE KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
Submitted by:

KENNEDY KENNEDY & IVES

/s/ Joseph P. Kennedy
Joseph P. Kennedy
Shannon L. Kennedy
Laura Schauer Ives
Erin L. Chavez
Attorneys for Plaintiffs
1000 2nd Street NW
Albuquerque, NM 87102
505-244-1400 / F: 505-244-1406
jpk@civilrightslaw.com
slk@civilrightslaw.com
lsi@civilrightslaw.com
elc@civilrightslaw.com

Approved by:

MAZANEC, RASKIN, & RYDER CO., L.P.A.

/s/ David M. Smith
David M. Smith
John T. McLandrich
Todd M. Raskin
Attorneys for Defendants
100 Franklin’s Row
34305 Solon Road
Cleveland, OH 44139
440-248-7906 / F: 440-248-8861
dsmith@mrrlaw.com
jmclandrich@mrrlaw.com
traskin@mrrlaw.com




                                  2
